68 F.3d 479
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Herman PAIGE, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 95-2417.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 22, 1995.Filed:  Oct. 2, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Herman Paige, Jr. appeals from the district court's1 denial of his Federal Rule of Criminal Procedure 35(a) motion.  We affirm.


2
Paige was convicted on drug conspiracy and trafficking charges, and on two charges of using a firearm in relation to a drug trafficking crime.  He was sentenced under the Sentencing Reform Act to a total of 540 months imprisonment, three years supervised release, and a $100,000 fine.  We affirmed his convictions and sentences on appeal.  See United States v. Lee, 886 F.2d 998, 1000 & n.1, 1004 (8th Cir.1989), cert. denied, 490 U.S. 906 (1990).  Paige later moved under Rule 35(a) to correct his sentence, arguing that his two firearms convictions and consecutive sentences violated the Double Jeopardy Clause.  The district court concluded that it lacked jurisdiction to entertain such a motion, and denied it.  We agree that the court lacked jurisdiction to entertain Paige's motion.  Because Paige was convicted and sentenced for firearms offenses committed after November 1, 1987, the new version of Rule 35(a) applies, see United States v. Ledbetter, 882 F.2d 1345, 1348 n.8 (8th Cir.1989), and under the new version, a district court may correct a sentence only upon remand from an appellate court.  See Fed.  R. Crim.  P. 35(a);  Ledbetter, 882 F.2d at 1348 n.8;  see also United States v. Auman, 8 F.3d 1268, 1270-72 (8th Cir.1993);  United States v. Early, 27 F.3d 140, 141-42 (5th Cir.)  (per curiam), cert. denied, 115 S. Ct. 600 (1994).


3
Accordingly, the judgment is affirmed.



1
 The Honorable Elmo B. Hunter, United States District Judge for the Western District of Missouri